misunderstood the plea negotiations as they were represented by retained
                 counsel, (2) he entered the guilty plea agreement based on retained
                 counsel's representation that his codefendant had made a written
                 statement against him when in fact the codefendant had only made an
                 oral statement against him, and (3) he was impaired by mental health
                 issues when he entered his plea. Appointed counsel informed the district
                 court that nothing in the record substantiated these claims. The district
                 court observed that no written motion to withdraw guilty plea had been
                 filed. It asked appointed counsel if he wished to file a written motion and
                 if there was a basis to do so. Appointed counsel responded no, whereupon
                 the district court proceeded with sentencing.
                             The record does not demonstrate that Bickford sought to
                 withdraw his guilty plea based on an alleged breach of the guilty plea
                 agreement (one of the grounds asserted on appeal), that appointed counsel
                 requested an evidentiary hearing, or that a presentence motion to
                 withdraw guilty plea was properly before the district court.    See EDCR
                 3.70 (defendant who has counsel cannot file motions); EDCR 7.40(a)
                 (defendant who has counsel cannot appear on his own behalf without
                 court's consent). Accordingly, we conclude that Bickford has not
                 demonstrated that the district court abused its discretion in this regard,
                 and we
                             ORDER the amended judgment of conviction AFFIRMED.




                                                                                      J.


SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A    e
                  cc: Hon. David B. Barker, District Judge
                       Clark County Public Defender
                       Attorney General/Carson City
                       Clark County District Attorney
                       Eighth District Court Clerk




SUPREME COURT
      OF
    NEVADA
                                                    3
(01 I947A ogpF,